         Case 2:20-cr-00077-WBS Document 93 Filed 06/11/21 Page 1 of 3


 1   HEATHER E. WILLIAMS, SBN 122664
     Federal Defender
 2   MIA CRAGER, SBN 300172
     CHRISTINA SINHA, SBN 278893
 3   Assistant Federal Defenders
     Designated Counsel for Service
 4   801 I Street, Third Floor
     Sacramento, CA 95814
 5   T: (916) 498-5700

 6   Attorneys for Defendant
     TIMOTHY MACKEY
 7
 8                                     IN THE UNITED STATES DISTRICT COURT

 9                                    FOR THE EASTERN DISTRICT OF CALIFORNIA

10
          UNITED STATES OF AMERICA,                  )   Case No. 2:20-CR-77-WBS
11                                                   )
                          Plaintiff,                 )   UNOPPOSED MOTION TO MODIFY
12                                                   )   CONDITIONS OF RELEASE AND ORDER
13                               v.                  )
                                                     )   Judge: Hon. Kendall J. Newman
14               TIMOTHY MACKEY,                     )
                                                     )
15                      Defendant.                   )
                                                     )
16
17             Background

18             Mr. Mackey was released on Pretrial Supervision on June 1, 2020. By prior agreement of

19   the parties, and with the concurrence of Pretrial Services, Magistrate Judge Allison Claire

20   modified his conditions of release on April 23, 2021 to drop his drug testing condition (#10).

21   The other conditions of release remain in effect. See Dkt. 52. 1

22               On June 9, 2021, the undersigned emailed U.S. Pretrial Services Officer Darryl Walker

23   and AUSA Mira Chernick requesting their position on modifying Mr. Mackey’s home

24   confinement condition (#13). The reason for the request to modify this condition is that

25   condition #13 currently prevents Mr. Mackey from working outside the home or attending in-

26   person counseling. Officer Walker replied that

27
28   1
         The conditions were also modified to add/substitute third party custodians. See Dkt. 83.
         Unopposed motion and Order to Amend         -1-                            United States v. Mackey,
         Conditions of Release                                                              2:20-CR-77-WBS
       Case 2:20-cr-00077-WBS Document 93 Filed 06/11/21 Page 2 of 3


 1          This is Mr. Mackey’s current condition [#13]: HOME INCARCERATION You must
            remain inside your residence at all times except with a third-party custodian for medical
 2          emergencies; pre-approved substance abuse testing at a contracted program; pre-
            approved attorney visits or visits with staff on the legal team; court appearances/court
 3          ordered obligations; and, for one hour daily approved by your assigned pretrial services
            officers within the backyard area of your residence in the presence of at least one of your
 4          third party custodians;

 5          He’s been compliant for over a year. I have no objections to this condition being
            modified to: CURFEW: You must remain inside your residence every day from 6:00
 6          PM to 6:00 AM, or as adjusted by the pretrial services officer for medical, religious
            services, employment or court-ordered obligations. When away from your residence, one
 7          of your custodians must be with you at all times.

 8          The government does not oppose this motion.

 9          Requested modification

10          The defense therefore requests that Special Condition 13 (Dkt. 52) be modified by
11   replacing the current language with the following:
12          CURFEW: You must remain inside your residence every day from 6:00 PM to 6:00
            AM, or as adjusted by the pretrial services officer for medical, religious services,
13          employment or court-ordered obligations. When away from your residence, one of your
            custodians must be with you at all times.
14
15                                                Respectfully submitted,
16                                                HEATHER E. WILLIAMS
                                                  Federal Defender
17
     Date: June 10, 2021                          /s/ Mia Crager
18                                                MIA CRAGER
                                                  Assistant Federal Defender
19                                                Attorneys for Defendant
                                                  TIMOTHY MACKEY
20
21
22
23
24
25
26
27
28

      Unopposed motion and Order to Amend           -2-                           United States v. Mackey,
      Conditions of Release                                                             2:20-CR-77-WBS
       Case 2:20-cr-00077-WBS Document 93 Filed 06/11/21 Page 3 of 3


 1                                             ORDER

 2          The Court, having received and considered the defendant’s unopposed motion, finds

 3   good cause to modify the conditions of release. Condition number 13 of the Amended Special
 4   Conditions of Release (Dkt. 52) is hereby changed to a curfew condition with the following
 5   language:
 6          CURFEW: You must remain inside your residence every day from 6:00 PM to 6:00
            AM, or as adjusted by the pretrial services officer for medical, religious services,
 7          employment or court-ordered obligations. When away from your residence, one of your
            custodians must be with you at all times.
 8
 9
10   IT IS SO ORDERED.
11   Dated: June 11, 2021
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

      Unopposed motion and Order to Amend          -3-                          United States v. Mackey,
      Conditions of Release                                                           2:20-CR-77-WBS
